It is ordered and adjudged by this court, that the judgment of the court of appeals of Lucas county refusing to issue a writ of prohibition directed to the common pleas court of Lucas county, be, and the same hereby is affirmed, for the reason that the court of common pleas has full and complete jurisdiction of the subject-matter of the action pending before it, and full authority under the laws of this state to determine its own jurisdiction.
This court further find, that the issues and evidence in this case are identical with the issues and evidence in the case of State, ex rel. George Barnes, v. Curtis T. Johnson, Judge of the Court of Common Pleas of Lucas County, No. 15908, [ante, 438], in which cause this court finally and fully ad-' judicated all"the issues and questions presented by the record in this case.

Judgment affirmed.

Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.